DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/13/2021, 11/8/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
The claims objected to because of the following informalities:  
Claim 1 recites “when the light emitting elements of the first set are emitting light and the light emitting elements of the second set are not emitting light, light output from the at least first optical element is within  a first wavelength range, and such that, when the light emitting elements of the second set are emitting light and the light emitting elements of the first set are not emitting light, light output from the at least second optical element is within a second wavelength range”. The Examiner is unclear as to how the activation or deactivation of the second set affects the wavelength of the first set. 
Claim 2 recites similar structure. Additionally the term “colored light” is unclear as white light includes all colors. The Examiner suggests specifying the range of colors, a narrow wavelength, etc. 
Claim 4 recites “and/or”. It has been interpreted as “or”. 
Claim 4 appears to recite that each set of light elements either all emit light of the same wavelength or that at least one emits light of a different wavelength. The Examiner finds that this is nonlimiting, i.e. all light sources either emit light of the same or different wavelengths. 
Claim 13 recites “configured to control supply of power selectively to the first set of light emitting elements or to the second set of light emitting elements, but not to both… at the same 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bergmann (U.S. 10,260,683).
Regarding claim 1, Bergmann teaches a lighting module (see fig. 1, 3d) comprising: at least a first elongated carrier (substrate 202) and a second elongated carrier, each arranged to support a plurality of light-emitting elements (LEDs 204) and configured to provide power to the plurality of light-emitting elements, the plurality of light-emitting elements comprising at least a first set of said plurality of light-emitting elements supported on the first elongated carrier and a second set of said a plurality of light-emitting elements supported on the second elongated carrier (see fig. 1); and 
at least a first optical element and a second optical element (lumiphoric layer 400) coupled to the at least first elongated carrier and to the at least second elongated carrier respectively, and said first and second optical elements being configured to receive light emitted from the first set of light-emitting elements when supplied with power and light emitted from the 
Regarding claim 2, Bergmann teaches that the light-emitting elements of the first set and the second set and the at least first optical element and second optical element are configured such that, when the light-emitting elements of the first set are emitting light and the light-emitting elements of the second set are not emitting light, light output from the at least first optical element is white light (200c, cool light), and such that, when the light- emitting elements of the second set are emitting light and the light-emitting elements of the first set are not emitting light, light output from the at least second optical element is colored light ( 200c,w, warmer light in the red orange range, see col. 9 lines 10-27).
The Examiner notes that the term “colored light” is unclear. All white light comprises multiple colors. The Examiner suggests reciting a more specific term, e.g. blue light. Or reciting that it has a narrow wavelength band, or that it emits only one color of light.h
Regarding claim 3, Bergmann teaches that each of the first elongated carrier and the second elongated carrier has a longitudinal axis, and wherein the light-emitting elements of the first set of light-emitting elements are arranged in at least one succession on the first elongated carrier parallel to the longitudinal axis of the first elongated carrier, and the light-emitting elements of the second set of light-emitting elements are arranged in at least one succession on 

Regarding claim 4, Bergmann teaches that all of the light-emitting elements of the first set of light-emitting elements arranged in the at least one succession on the first elongated carrier are configured to emit light, when supplied with power, within the same wavelength range, or wherein at least one of the light-emitting elements of the first set of light-emitting elements arranged in the at least one succession on the first elongated carrier is configured to emit light, when supplied with power, within a different wavelength range than at least one other light- emitting element of the first set of light-emitting elements arranged in the at least one succession on the first elongated carrier; and/or wherein all of the light-emitting elements of the second set of light-emitting elements arranged in the at least one succession on the second elongated carrier are configured to emit light, when supplied with power, within the same wavelength range, or wherein at least one of the light-emitting elements of the second set of light-emitting elements arranged in the at least one succession on the second elongated carrier is configured to emit light, when supplied with power, within a different wavelength range than at least one other light-emitting element of the second set of light-emitting elements arranged in the at least one succession on the second elongated carrier (inherent that the leds either emit the same wavelength or different wavelengths).
Regarding claim 9, Bergmann teaches that the at least one optical element comprises at least one of: light scattering elements, luminescent material, or material configured to diffuse and/or scatter light incident or impinging thereon (see col. 7 lines 26-65).

Regarding claim 10, Bergmann teaches that the at least one optical element (400, enclosure 102) comprises a plurality of light diffusing layers which are optically interconnected with each other, wherein each of the plurality of light diffusing layers is configured to diffuse 

Regarding claim 11, Bergmann teaches that the lighting module comprises at least two elongated carriers, and wherein the lighting module further comprises a coupling carrier (base 104 and connecting wires and structure) configured to couple to and support each of the at least two elongated carriers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann.
Regarding claim 5, Bergmann teaches that the light-emitting elements of the first set of light-emitting elements are arranged in a plurality of successions on the first elongated carrier, each of the plurality of successions being parallel to the longitudinal axis of the first elongated carrier, and the light-emitting elements of the second set of light-emitting elements are arranged in a plurality of successions on the second elongated carrier, each of the plurality of successions being parallel to the longitudinal axis of the second elongated carrier (see fig. 9, two processions on opposing sides of the substrate or see fig. 19 for multiple successions per substrate with different colors).

Regarding claim 6, Bergmann teaches that all of the light-emitting elements in the respective ones of the plurality of successions of light-emitting elements on the first elongated carrier and/or the second elongated carrier are configured to emit light, when supplied with power, within a same wavelength range; and wherein the light-emitting elements in different ones of the plurality of successions of light-emitting elements on the first elongated carrier and/or the second elongated carrier are configured to emit light, when supplied with power, within different wavelength ranges (see col. 10 lines 15-25).
The Examiner notes that it is unclear whether the embodiment described in col. 10 lines 15-25 is taught by Bergmann as being combineable with the single filament or different colored filaments of the first embodiment. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used the different filaments together as it would be a simple modification that can change the color balance of the light source dependent on the needs of a user. I.e. additional warm color filaments with dual filaments would result in a slightly warmer temperature light source. 
Regarding claim 12, Bergmann teaches that the at least one elongated carrier is arranged to support the plurality of light-emitting elements at a first side of the at least one elongated carrier.
Bergmann does not specifically teach that at least one electrical conductor for providing power to the plurality of light-emitting elements is arranged at a second side of the at least one elongated carrier.
The Examiner takes official notice that a mounting substrate with elements on one side and conductors on a second side is commonly known in the art as a single sided printed circuit board. 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used a single sided pcb to mount the LED structures of Bergmann as single sided PCBs are cheap to manufacture, suitable for powering LEDs, and highly adaptable and known in the art.
Claims 7, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann in view of Chong (U.S. 10, 412, 806).
Regarding claim 7, Bergmann teaches that the light-emitting elements of the first set of light-emitting elements are arranged in at least three successions on the first elongated carrier (see fig. 19, 3 instances of 200c), each of the at least three successions being parallel to the longitudinal axis of the first elongated carrier, or the light-emitting elements of the second set of light- emitting elements are arranged in at least three successions on the second elongated carrier, each of the at least three successions being parallel to the longitudinal axis of the second elongated carrier.  
Bergmann does not teach that wherein the light-emitting elements in different ones of the at least three successions of light-emitting elements on the first elongated carrier or the second elongated carrier are configured to emit red, green, and blue light, respectively, when supplied with power.
Chong teaches that the light-emitting elements in different ones of the at least three successions of light-emitting elements on the first elongated carrier or the second elongated carrier are configured to emit red, green, and blue light, respectively, when supplied with power (see fig. 2c).
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an rgb arrangement as taught by Chong on the second substrate of Bergmann to provide a tunable light source that is capable of adjusting the individual red, green, blue values of the light, thereby achieving any color desired instead of just warm or cool white. 
Regarding claim 8, Chong teaches that the plurality of successions of light-emitting elements on the first elongated carrier are staggered with respect to each other (see fig. 2c); or wherein the plurality of successions of light-emitting elements on the second elongated carrier are staggered with respect to each other.
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an rgb arrangement as taught by Chong on the second substrate of Bergmann to provide a tunable light source that is capable of adjusting the individual red, green, blue values of the light, thereby achieving any color desired instead of just warm or cool white. 
Regarding claim 13, Bergmann teaches comprising: a lighting module according to any one of claims 1; and 
a control unit (see fig. 13) connected to the at least one elongated carrier and configured to control supply of power to the plurality of light-emitting elements, wherein supply of power to the plurality of light-emitting elements can be controlled group-wise by the control unit (each filament); 
wherein the control unit is configured to control supply of power selectively to the first set of light-emitting elements or to the second set of light-emitting elements, but not to both the first set of light-emitting elements and the second set of light-emitting elements at the same time.
Bergmann does not teach that the supply of power to the plurality of light-emitting elements can be controlled individually.
Chong teaches that the supply of power to the plurality of light-emitting elements can be controlled individually (see col. 1 lines 33-40). 
It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to have used an rgb arrangement as taught by Chong on the second substrate of Bergmann to provide a tunable light source that is capable of adjusting the individual red, green, blue values of the light, thereby achieving any color desired instead of just warm or cool white. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J PEERCE whose telephone number is (571)272-6570.  The examiner can normally be reached on 8-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anh Mai can be reached on 571-272-1995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/Matthew J. Peerce/Primary Examiner, Art Unit 2875